Citation Nr: 0405713	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  98-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to a rating in excess of 30 percent for 
service connected achalasia with scarring post 
esophageal surgery.



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


REMAND

On April 23, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Contact the Social Security Administration 
(SSA) and obtain all records on file in 
connection with the veteran's March 1997 
disability award.

2.	Ask the veteran to identify by name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers as well as all post-service 
employers who have treated him for tinnitus 
since his separation from military service 
in October 1959 and his achalasia with 
scarring since 1996.

3.	Ask the veteran to provide any medical 
evidence that he has in his possession or 
may be able to obtain, which shows a 
relationship between current tinnitus and 
his military service.

4.	Obtain records from each health care 
provider and employer the veteran 
identifies as well as all treatment records 
during the period from October 1959 to the 
present from Marvin White Jr., M.D. (11161 
Crenshaw Blvd., Suite 100, Inglewood, CA 
90303), The Medical Center (1701 West 
Charleston Blvd., Las Vegas, NV 89102), all 
Los Angeles VA medical centers (VAMCs) 
(including West LA, Long Beach, and 4th & 
Hill Street), and the Las Vegas VAMC.  As 
to the VAMC, request notes, discharge 
summaries, consults, vitals, medications, 
labs, imaging, diet and nutrition 
assessment, procedures, audiological 
examinations, and problem lists.

5.	After associating with the record all 
evidence obtained in connection with the 
above development, make arrangements with 
the appropriate VA medical facility for the 
veteran to be afforded the following 
examinations: a gastrointestinal 
examination for achalasia with scarring and 
an ears, nose, and throat (ENT) examination 
for the tinnitus.  Send the claims folder 
to the examiners for review.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  The examiners are 
asked to elicit from the veteran a detailed 
history regarding the onset and progression 
of relevant symptoms.
a.	The gastrointestinal examiner is asked 
to provide an opinion as to whether 
the veteran currently suffer from 
stricture of the esophagus that is 
bets characterized as: being moderate 
disabling; severely disabling because 
it permits only liquids, or permitting 
passage of liquids only with marked 
impairment of general health?  
b.	The ENT examiner is asked to provide 
answers to the following questions:
(i).  Does the veteran currently 
suffer from recurrent tinnitus in 
either ear?  
(ii).  If the veteran is diagnosed 
with tinnitus in either ear, state 
whether it is as least as likely 
than not that it is attributable to 
the veteran's military service.
c.  The examiners are asked to provide a 
complete rationale for all opinions 
expressed.
 
6.   After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs  
to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


